Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	Applicant’s amendment dated December 22, 2021 responding to October 1, 2021 Office Action provided in the rejection of claims 1-18 wherein new claims 19-20 have been added. Claims 1-20 remain pending in the application and which have been fully considered by the examiner.
Applicant’s arguments, December 22, 2021, with respect to the rejection of claims 1-18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the 35 U.S.C 103 rejection has been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 1 and 10.
For example, the independent claims contain limitations, determining, for the IP address received in the request, a set of one or more related network domains corresponding to the IP address; determining, for the network domain received in the request, a set of one or more related IP addresses corresponding to the network domain and a plurality of additional network domains identified using the network domain; sending, to a plurality of third-party servers, respective requests to provide malicious activity information related to the IP address, the network domain, the set of one or more related network domains corresponding to the IP address, the set of one or more related IP addresses corresponding to the network domain, and the plurality of additional network domains identified using the network domain  determining a second set of features based on the malicious activity information received, wherein the second set of features includes at least one statistical value calculated using two or more feature values from the first set of features; calculating one or more maliciousness scores utilizing a machine learning model, wherein the machine learning model utilizes the first set of features and the second set of features as input, and wherein the machine learningPage 2 of 16Appl. No. 16/477,453PATENT Amdt. dated December 22, 2021Reply to Office Action of October 01, 2021 model is trained utilizing historical malicious activity information from one or more of the plurality of third-party servers. Therefore, the Examiner agrees that the limitations of the independent claims, within its environment, is allowable subject matter over the prior art, in light of the specification and in view of the Applicant’s arguments.
Because claims 2-9, 11-20 depend directly or indirectly on claims 1 and 10 these claims are considered allowable for at least the same reasons noted above with respect to claims 1 and 10.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.

Correspondence Information



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459